Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Prosecution on the merits of this application is reopened on claims 1, 6, 7, 10, 11, 16 and 17 considered unpatentable for the reasons indicated below: 
Newly discovered reference(s) to JP ((JP 2019 - 121829A), IDS submitted 8/3/2022).

The indicated allowability of claim 1, 6, 7, 10, 11, 16 and 17 is withdrawn in view of the newly discovered reference(s) to JP ((JP 2019 - 121829A), IDS 8/3/2022) .  Rejections based on the newly cited reference(s) follow.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/3/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6-7, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. No.: 2018/083688), and further in view of JP ((JP 2019 - 121829A), IDS 8/3/2022).

As per claim 1, Agiwal disclose A method of configuring a Service Data Adaptation Protocol (SDAP) entity (see para. 0374-0380, SDAP layer entity), applied to a terminal device (see para. 0374-0380,  UE 102, Fig.12A-a2E), comprising: 
receiving configuration information (see para. 0374,  receiving DRB configuration), 
configuring, according to the configuration information, a data radio bearer (DRB) and a target SDAP entity corresponding to a PDU session identifier (see para. 0374, PDU session ID / an SDAP entity identifier, see para. 0374-0380, the network does not signal the EPS bearer ID for the architecture option (e.g., 7/7a/7x or 4/4a) in which the MN/SN are connected to 5G core. If the EPS bearer ID is not included in DRB configuration, the UE 102 creates the SDAP layer entity. This solution requires that the EPS bearer ID should be made optional in the LTE DRB configuration. It also requires that the EPS bearer ID should be optionally included in the NR DRB configuration. Further, the SDAP layer entity is associated with the PDU session, when the PDU session ID is included in the DRB configuration then the UE 102 creates the SDAP layer entity and when the EPS bearer ID is included in the DRB configuration then the UE 102 does not create SDAP layer entity. This solution requires that PDU session ID be included in the LTE DRB configuration. In an embodiment, if the SDAP configuration (includes the PDU Session ID, QoS flow to DRB mapping, etc.,) is included in the DRB configuration then the UE 102 creates the SDAP layer entity. This solution requires that the SDAP configuration be included in the LTE DRB configuration).
  	or 
or

Although Agiwal disclose receiving configuration information, and configuring, according to the configuration information, a data radio bearer (DRB) and a target SDAP entity corresponding to a PDU session identifier,

Agiwal however does not explicitly disclose wherein the configuration information comprises an identifier of the DRB and the PDU session identifier corresponding to the DRB, wherein one SDAP entity corresponds to one PDU session; the configuration information is configured to indicate an establishment of   the DRB; and  wherein the configuring, according to the configuration information, the DRB and the target SDAP entity corresponding to the PDU session identifier comprises: establishing the DRB and the target SDAP entity, in a case that the target SDAP entity is not established;

JP however disclose receiving configuration information (see para. 0119, the UE receives the RRC reconfiguration message and  makes a setting according with the RRC reconfiguration message)
configuring, according to the configuration information, a data radio bearer (DRB) and a target SDAP entity corresponding to a PDU session identifier (see para. 0052-0054, Fig.6, the RRC reconfiguration message is a list of information indicating the configuration of the added or changed DRB including the DRidentification identifier of the DRB to be added or changed, and a list of information indicating the configuration of the DRB. A PDU session identifier to identify a PDU session to be set and information on SDAP establishment);  
the configuration information comprises an identifier of the DRB and the PDU session identifier corresponding to the DRB, wherein one SDAP entity corresponds to one PDU session (see Fig.6, para. 0052-0054, a PDU session identifier to identify a PDU session to be set and information on SDAP establishment ); the configuration information is configured to indicate an establishment of   the DRB (see Fig.6, para. 0052-0054, the RRC reconfiguration message is a list of information indicating the configuration of the added or changed DRB including the DRidentification identifier of the DRB to be added or changed); and 
 wherein the configuring, according to the configuration information, the DRB and the target SDAP entity corresponding to the PDU session identifier comprises: establishing the DRB and the target SDAP entity, in a case that the target SDAP entity is not established (see Fig.10. para. 0120,  where information on the setting of the DRB including a DRB identifier which is not part of the current setting is included in the list of information indicating the setting of the added or changed DRB included in the received RRC reconfiguration message, and information on the SDAP setting is included in the information. If the PDU session identifier is not part of the current configuration, in connection with the SDAP setting, the SDAP entity is established and the DRB configuration is performed according to the information indicating the configuration of the said additional or change DRB.  While JP describes that "PDU session identifier" is used, there is no description about "SDAP entity identifier". However, it is common general technical knowledge to use the PDU session identifier as information to identify the SDAP entity, JP establishes the SDAP entity when the PDU session identifier is not currently 
established. In some cases, resetting the SDAP entity (paragraph [0120]), and including PDU session 
identifier in the SDAP setting (paragraph [0127]) In JP, it is recognized that the above-mentioned "PDU session identifier" is information for identifying the SDAP entity. Therefore, the "PDU session identifier" described in the earlier application 1 corresponds to the "SDAP entity identifier" in the present application).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the configuration information comprises an identifier of the DRB and the PDU session identifier corresponding to the DRB, wherein one SDAP entity corresponds to one PDU session; the configuration information is configured to indicate an establishment of   the DRB; and  wherein the configuring, according to the configuration information, the DRB and the target SDAP entity corresponding to the PDU session identifier comprises: establishing the DRB and the target SDAP entity, in a case that the target SDAP entity is not established, as taught by JP, in the system of Agiwal, so provide necessary information (the RRC reconfiguration message received includes information indicating that the full configuration is applied, the DRB configuration includes the SDAP configuration, the PDU session identifier, and the QoS flow identifier, and the PDU session identifier) between the upper layer and the radio access layer, so that QoS management are performed correctly, and communication between the base station apparatus and the terminal apparatus are performed efficiently, see page 2.

Claims 6, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. No.: 2018/083688), in view of JP ((JP 2019 - 121829A), IDS 8/3/2022), and further in view of 3GPP331 (3GPP TS 38.331 v15.1.0,  NR, Radio Resource Control (RRC) protocol specification, 03-2018, IDS 7/23/2021).

As per claim 6, the combination of Agiwal and JP disclose the method according to claim 1.

The combination of Agiwal and JP however does not explicitly disclose wherein one DRB corresponds to one SDAP entity in the configuration information;

3GPP331 however disclose  wherein one DRB corresponds to one SDAP entity in the configuration information (see page 156-158, -- The SDAP configuration determines how to map QoS flows to DRBs when NR connects to the 5GC
sdap-Config SDAP-Config -- 5GC
} OPTIONAL, -- Cond DRBSetup"
and p. 174-175,
"All configured instances of SDAP-Config with the same value of pdu-Session correspond to the same SDAP entity as specified in TS 37.324 [FFS_Ref]").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein one DRB t corresponds to one SDAP entity in the configuration information, as taught by 3GPP331, in the system of Agiwal and JP, so that IE RadioBearerConfig is used to add, modify and release signaling and data radio bearers, and the IE carriers the parameters for PDCP and SDAP entities for the radio bearers, see 3GPP331,  page 156.

As per claim 7, claim 7 includes all the steps of claim 1 but defined from the viewpoint of the network instead of the terminal device, and is rejected the same way as claim 1.

As per claim 10, claim 10 is rejected the same way as claim 6.

As per claim 11, claim 11 is rejected the same way as claim 1. Agiwal also disclose A terminal device (see Fig.14, UE 102), comprising: a storage (see Fig.14, Memory 1408), a processor (see Fig.14, Processor 1406), and a program stored on the storage and executable by the processor, wherein the processor executes the computer program (see para. 0043, various functions are implemented or supported by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium).

As per claim 16, claim 16 is rejected the same way as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Huawei (Initiation of SDAP Entity, R2-1706789, 06-2017, IDS 7/23/2021) - see section 2, “The new user plane AS protocol layer (named as SDAP layer) was agreed as follows:
Agreements 1: A new user plane AS protocol layer (e.g. PDAP) above PDCP should be introduced to accommodate all the functions introduced in AS for the new QoS framework, including: - QOS flow->DRB routing; - QoS-flow-id marking in DL packets; - QoS-flow-id marking in UL packets;
2 The new protocol layer is applicable for all cases connecting to the 5G-CN

 3 Single protocol entity is configured for each individual PDU session.

It was also agreed that for each UE, the RAN establishes at least one default DRB for each PDU Session indicated by the CN upon PDU Session establishment [2]. And a default QoS rule is provided to the UE for every PDU Session.
Discussion

SDAP entity

In LTE, each time the eNB configures the DRB addition/revision/release, it may associate the EPS bearer ID with the DRB ID. Thus the UE NAS knows to which DRB the packets corresponds. In NR, a single SDAP entity will be configured for each individual PDU session. In case multiple PDU sessions are established for one UE, similarly to LTE system, the UE NAS needs to know the QoS flow maps to which SDAP entity. Then based on the RAN's configuration, the UE AS determines the QoS flow to map to which DRB ID. Then based on the RAN's configuration, the UE AS determines the QoS flow to map to which DRB ID. In order to associate the SDAP entity and the PDU session, an identity of SDAP entity is needed in RAN. In addition, in case of reconfiguration of UL QoS flow to DRB mapping, the gNB could also indicate UE which the SDAP entity the configuration applies to”.

(b) Huawei977 (QoS message flows, R2-1704977, 05-2017, IDS 7/23/2021) – see Fig.1, steps 2.1-2.2, “2. The gNB performs different actions in the different cases.
2.1 When new QoS flows are added, the gNB may setup new DRBs for the new QoS flows or map the new 
QoS flow to an existing DRB or activate the AS reflective QoS. The gNB may send new QoS flow to DRB mapping to UE.
2.2 When QoS flows are modified, the gNB may setup new DRBs for the QoS flows or remap to another existing DRB or keep the QoS flow to DRB mapping or activate the AS reflective QoS. The gNB may send updated QoS flow to DRB mapping to UE.
2.3 When QoS flow is released, the gNB may release the existing DRB according to its decision”.
3. The UE should setup or modify or release DRB upon received RRC configuration which may include 
the DRB setup or modify or release.
4. The UE updates its QFI to DRB mapping table").”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469